        Case 5:20-mj-00023-JLT Document 6 Filed 08/19/20 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                )     Case No: 5:20-MJ-00023 JLT
                                               )
12                Plaintiff,                   )     ORDER APPOINTING COUNSEL
                                               )
13         vs.                                 )
                                               )
14    BRAE TUCKER,                             )
                                               )
15                Defendant.                   )
                                               )
16        The defendant has attested to his financial inability to employ counsel and wishes the

17   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

18   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

19   ORDERS:

20           1.      Alekxia Torres is APPOINTED to represent the above defendant in this case

21   effective nunc pro tunc to August 17, 2020. This appointment shall remain in effect until further

22   order of this court.

23

24   IT IS SO ORDERED.

25       Dated:     August 19, 2020                            /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
